DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The Drawings filed on 8/06/2020 are accepted.

Allowable Subject Matter
Claims 1-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-14, the allowability resides in the overall structure of the device as recited in independent claim 1, and at least in part, because claim 1 recites the following limitations: 
“at least one chamber in the interruption switch, at least partially delimited by the separation region, is filled with a vaporizable medium, such that the separation region is in contact with the vaporizable medium, and 
wherein 
the separation region, the sabot and the vaporizable medium are formed such that the separation region is separable into at least two parts through a supplied current when a threshold amperage is exceeded, wherein an electric arc forming between the two parts of the separation region vaporizes the vaporizable medium, such that a gas pressure to which the sabot is exposed forms, wherein the sabot in the casing is moved in a movement direction from a starting position into an end position, wherein in the end position of the sabot an insulation spacing is achieved between the first and the second connection contact”.
Lell (US 20170213676 A1) is considered to be the closest prior art. Lell suggests exploiting the heat of the separation region to initiate the vaporization of the vaporizable medium (par. 0070), which would both break the separation region (presumably initiating an arc) and form a gas pressure moving the sabot. However, Lell does not suggest wherein an electric arc vaporizes the vaporizable medium, such that a gas pressure to which the sabot is exposed forms. See attached PTO-892 for additional conventional interruption switches.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB R CRUM/            Examiner, Art Unit 2835